383 U.S. 834 (1966)
JENKINS
v.
MARYLAND.
No. 605, Misc.
Supreme Court of United States.
Decided April 4, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF APPEALS OF MARYLAND.
Petitioner pro se.
Thomas B. Finan, Attorney General of Maryland, for respondent.
PER CURIAM.
Upon consideration of the entire record and the consent of the Attorney General of Maryland, the motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The motion to remand is also granted, the judgment of the Court of Appeals of Maryland is vacated and the case is remanded to that court for further consideration in light of its decisions in Schowgurow v. Maryland, 240 Md. 121, 213 A.2d 475, and Smith v. Maryland, 240 Md. 464, 214 A.2d 563. This disposition of the case is without prejudice to any other questions presented by the petition for a writ of certiorari.